Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




	DETAILED ACTION




Allowable Subject Matter
Claims 1-3,5-12, 15-20, 22-24 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance.  The prior art does not teach or suggest the following which is present in all of the independent claims of the application:
causing display, by the network-based marketplace and based on the service level information and independent of user input at the mobile device, of a user interface on the mobile device based on the service level information, the user interface presenting an interactive repair schematic for replacing the part of the vehicle;

The Bennett reference discloses a system that can deliver marketing messages to a driver’s phone depending on vehicle sensor information.  (Bennett, para 0038).

Joshi is directed to a recommender system that can purchase parts or suggest maintenance based on sensor data.  (Joshi, para 0082)

Gilbert2 is directed to a  diagnostic tool that can display a repair schematic.  (Gilber2, para 0027-28).  

The Siegel reference discloses a brick and mortar merchant inventory management system that can generate a ecommerce web site based on the merchant’s inventory from a command received from the POS.  (Siegel, fig. 3.1, 4d, 3f).  However, Siegel does not disclose that the system is managed by the merchant’s payment processor.  

Griffin discloses a ecommerce platform that allows a merchant to create a web storefront.  (Griffing, abstract).  However, Griffin is silent on the management of brick and mortar and online inventory.

Price is discloses that the Paypal online payment processor could process POS terminal payments.  (Price, p.4).  However, Price does not explicitly disclose the payment processor would manage both the merchant’s brick and mortar and online inventory.  

Spear is discloses a welding repair system where the user may click on a part within documentation in order to order a replacement part.  (Spear, summary).

However, the cited art does not explicitly disclose  causing display, by the network-based marketplace and based on the service level information and independent of user input at the mobile device, of a user interface on the mobile device based on the service level information, the user interface presenting an interactive repair schematic for replacing the part of the vehicle.


The examiner notes the cited limitations above in combination with the other limitations found within the impendent claim(s) are found to be allowable over the prior art of record.  The independent claims recite the quoted allowable subject matter or substantially similar language.  Accordingly the claims are allowable for the reasons identified.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ALLEN C CHEIN/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        pan